DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to an Amendment entered 05/04/2022.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 01/31/2022 was filed after the mailing date of the Non-Final Rejection on 02/03/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
4.	Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



5.	Claims 1, 3, 4, 13-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Maloney (US 2020/0349362) in view of Greene et al (US 10,664,750).

Regarding Claim 1, Maloney discloses a method, comprising receiving, from a sensor, sensor data associated with vegetation in an environment; inputting the sensor data into a trained machine learned model (e.g., see Para 35-36; Para 8; the types of landmarks may include vegetation, and is input into a trained machine learned model via an Artificial Neural Network); 
receiving an object parameter set based at least in part on the machine learned model; and generating, based at least in part on the object parameter set, a simulated vegetation object model (see Para 34-36; based at least in part on the object parameter set such as type, location, orientation and size/dimensions to generate a simulated vegetation object model such as a tree); wherein the machine learned model is trained based at least in part on: 
determining a plurality of object parameter sets (such as a plurality of object parameter sets for tree, building, road etc.); generating a plurality of vegetation object models based at least in part on the object parameter sets (such as generating multiple tree models based at least in part on the object parameter sets), an individual vegetation object model of the plurality of vegetation object models generated from an individual object parameter set of the plurality of object parameter sets (e.g., see Para 65-68); and 
training the machine learned model based at least in part on the plurality of simulated sensor return signals, an output of the machine learned model comprising a predicted set of parameters (see Para 85; such as training the machine learned model using sensor data such as RGB value, range or depth information and the plurality of object parameter sets for each object type classification).
Maloney is not explicit about generating, for a vegetation object model of the plurality of vegetation object model, a plurality of simulated sensor return signals in a simulated environment.
In an analogous art, Greene equally discloses generating, for a vegetation object model of the plurality of vegetation object model, a plurality of simulated sensor return signals in a simulated environment (e.g., see Col 1 line 65 – Col 2 line 62).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Maloney to include generating, for a vegetation object model of the plurality of vegetation object model, a plurality of simulated sensor return signals in a simulated environment, as taught by Greene to take advantage of known technique of machine-learn training for more accurate simulation of the real world.

Regarding Claim 3, Maloney further discloses obtaining a command signal directed to a simulated vehicle in a simulation; and modifying a location of the simulated vehicle based at least in part on the command signal (see Para 39; Para 93; Para 121-122).

Regarding Claim 4, Maloney further discloses the vegetation comprises a tree; and the object parameter set specifies a tree height, a trunk width, a vegetation color, and a branch structure for the tree (see Para 8).

Regarding Claim 13, Maloney discloses the one or more non-transitory computer-readable storage media having stored thereon executable instructions that, as a result of being executed by one or more processors of a computer system, cause the computer system to at least: 
receive sensor data from a sensor; input the sensor data into a machine learned model, the model trained to output a parameter set based at least in part on the input (see Para 36); and 
obtain parameters for a simulated object, the parameters based at least in part on the machine learned model and sensor data (see Para 36); wherein the machine learned model is trained by: 
generating a plurality of object parameter sets; generating, based at least in part on the plurality of object parameter sets, a plurality of object models (e.g., see Para 65-68);and 
training the machine learned model using the plurality of simulated sensor data and the plurality of object parameter sets (see Para 85; such as training the machine learned model using sensor data such as RGB value, range or depth information and the plurality of object parameter sets for each object type classification).
Maloney is not explicit about generating a plurality of simulated sensor return signals by generating a plurality of simulated sensor data for individual object model in the plurality of object models.
In an analogous art, Greene equally discloses generating a plurality of simulated sensor return signals by generating a plurality of simulated sensor data for individual object model in the plurality of object models (e.g., see Col 1 line 65 – Col 2 line 62).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Maloney to include generating a plurality of simulated sensor return signals by generating a plurality of simulated sensor data for individual object model in the plurality of object models, as taught by Greene to take advantage of known technique of machine-learn training for more accurate simulation of the real world.

Regarding Claim 14, Maloney in view of Greene would disclose and render the sensor data is sensor return data from a real-world object; and the simulated object, when observed by a simulated sensor, results in a simulated sensor return that resembles the sensor data to be obvious (see Maloney: Para 38; such as the observed object may be considered to match if one or more of its parameters is the same as, or within a predetermined threshold of, the corresponding parameter stored in the object data set).

Regarding Claim 15, Maloney in view of Greene would disclose and render generating a simulated environment that includes the simulated object, the simulated environment including a simulated vehicle; obtain a simulated sensor value from the simulated vehicle; and modify a state of the simulated vehicle based at least in part on the simulated sensor value to be obvious (see Maloney: Para 38-39).

Regarding Claim 16, Maloney further discloses obtaining a command from a vehicle control system; and modify a state of the simulated vehicle in accordance with the command (see Para 39).

Regarding Claim 17, Maloney further discloses the simulated object represents a tree, rock, building, or vehicle (see Para 8; such as a tree or a building).

Regarding Claim 19, Maloney further discloses obtaining sensor data associated with a real-world object; and identify, based on the sensor data, an object type for the real-world object (see Para 8; such as tree, or building).


6.	Claims 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Maloney (US 2020/0349362) in view of Micks et al (US 2017/0177954).

Regarding Claim 5, Maloney discloses a system (e.g., see Figs. 1, 2), comprising one or more processors (16); and memory (14) that stores computer-executable instructions that, if executed, cause the one or more processors to: 
receive sensor data from a sensor of the system (e.g., see Para 36; Para 65; receive sensor data from a sensor such as LIDAR); input the sensor data into a machine learned model trained to output object parameters (see Para 36; Para 40; such as using sensor data to determine one or more equivalent observed object parameters associated with the observed object); receive, from the machine learned model, parameters for a simulated object; provide the parameters for the simulated object to an object generator; and obtain, from the object generator, an object model that conforms to the parameters for the simulated object (see Fig. 11; Para 36; Para 40; Para 48; Para 73; such as the object detection module including an Artificial Neural Network is trained and optimized to recognize objects) but is not explicit about the machine learned model trained, at least in part, on a plurality of simulated sensor return signals of object models in a simulated environment.
In an analogous art, Micks equally discloses the machine learned model trained, at least in part, on a plurality of simulated sensor return signals of object models in a simulated environment (e.g., see Para 31; Para 39; Para 41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Maloney to include the machine learned model trained, at least in part, on a plurality of simulated sensor return signals of object models in a simulated environment, as taught by Micks to take advantage of known technique of machine-learn training for more accurate simulation of the real world.

Regarding Claim 6, Maloney further discloses the machine learned model is trained, based at least in part on generating a plurality of object models based at least in part on a plurality of object parameter sets; generating a plurality of sensor return signals based at least in part on the plurality of object models; and training the machine learned model based at least in part on the plurality of sensor return signals and the plurality of object parameter sets (see Para 48).

Regarding Claim 7, Maloney further discloses the parameters for the simulated object specify an object type (see Abstract; Para 8; such as the object parameters including one or more of location, orientation, one or more dimensions, and a type associated with the object); the object generator is selected from a plurality of object generators based on the object type; and the object model is of the object type (see Para 65-68).

Regarding Claim 8, Maloney further discloses the sensor data includes image data, a radar data, or a LIDAR data comprising a real-world object (see Para 37; Para 64-65; such as a LIDAR data).

Regarding Claim 9, Maloney further discloses a parameter set in the plurality of object parameter sets includes a number of parameter dimensions; and the plurality of object parameter sets is generated by varying a parameter dimension in an individual parameter set over a range of values (see Para 8; such dimensions and position (i.e. size, height, width, edges, bearing and range)).

Regarding Claim 10, Maloney further discloses the machine learned model comprises a neural network, logistic regression, linear discriminant analysis, classification regression trees, Naive Bayes, K-Nearest Neighbors, learning vector quantization, support vector machines, random forest, boosting algorithm, k-means clustering algorithm, or k-median clustering algorithm (see Para 7; such as a neural network).

Regarding Claim 11, Maloney further discloses an object model of the plurality of object models is determined based at least in part on an individual parameter set of the plurality of object parameter sets; the object model is used to generate a first plurality of sensor return signals in the plurality of sensor return signals; and the machine learned model is trained using a relationship between the individual parameter set and an individual sensor return signal of the plurality of sensor return signals (see Para 65-68).

Regarding Claim 12, Maloney further discloses individual sensor return signals of the first plurality of sensor return signals are collected with different viewing angles, viewing distances, and lighting conditions (see Para 54).

Allowable Subject Matter
7.	Claims 2, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
8.	Applicant's arguments filed 05/04/2022 have been fully considered but they are not persuasive. 
In reference to Applicant’s arguments (page 8 of 11)
In rejecting independent claim 5, the Offices relies on paragraph [0036] of Maloney to teach training a machine learned model. Office Action at p. 3. However, Applicant respectfully submits that Maloney is silent on at least how a machine learned model is trained, let alone training a machine learned model by "simulated sensor return signals of object models in a simulated environment" as recited in amended claim 5. 
Examiner’s response
Examiner respectfully disagrees. Maloney at least discloses how a machine learned model is trained; For example, Maloney discloses the object detection module includes an Artificial Neural Network (ANN). In particular, the ANN may be a Convolutional Neural Network, which is trained and optimized to recognize objects, features and landmarks and/or features associated with objects, features and landmarks (see Para 36; Para 40). 
In reference to Applicant’s arguments (page 9 of 11)
Applicant's claim 1 recites, in relevant part, "training the machine learned model based at least in part on the plurality of simulated sensor return signals, an output of the machine learned model comprising a predicted set of parameters." Reserving comment on the propriety of the combination of Maloney and Greene, Applicant respectfully submits that neither Maloney nor Greene teaches or suggests all the features of claim 1. Maloney does not teach or suggest all the features of claim 1 for similar reasons as those discussed above in connection with claim 5. Applicant respectfully submits that Greene does not remedy these deficiencies of Maloney.
Examiner’s response
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In reference to Applicant’s arguments (pages 9-10 of 11)
Applicant respectfully submits that claim 13 is allowable at least for reasons including some of those discussed above in connection with claim 1. For example, claim 13 recites "training the machine learned model using the plurality of simulated sensor data and the plurality of object parameter sets." For at least reasons discussed above, Applicant respectfully submits that the proposed combination of Maloney and Greene does not teach such subject matter as recited in claim 13.
Examiner’s response
Examiner respectfully disagrees. For example, Maloney at least discloses training the machine learned model using the plurality of simulated sensor data and the plurality of object parameter sets (see Para 85; such as training the machine learned model using sensor data such as RGB value, range or depth information and the plurality of object parameter sets for each object type classification).

Conclusion
9.	Claims 1, 3-17 and 19 are rejected.
	Claims 2, 18 and 20 are objected.

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence Information
11.	Any inquiry concerning this communication or earlier2016 communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426